internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-119246-98 number release date taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference no conference held legend p service group company business professionals office x tam-119246-98 issue s whether p formed partnerships with service groups to operate the offices whether p possesses the benefits and burdens of the ownership of the office so as to require p to accrue the accounts_receivable earned by the office as its income conclusion the contractual arrangements between p and service groups do not create partnerships for federal tax purposes no conclusion was reached on this issue this issue is being referred back for further development of the facts and the legal analysis facts p is a publicly traded company that purchases certain assets of and provides management services to service groups for the years involved herein p provided management services to x service groups before providing services to a service group p usually forms a subsidiary that will enter into an asset purchase agreement and a written service agreement with the service group setting forth each party’s rights and responsibilities under the service agreement p in return for a service fee agrees to provide service group with offices and facilities equipment supplies support personnel and management and financial advisory services the facilities p provides to a service group under the service agreement include the assets transferred by a service group to p under the asset purchase agreement a sample service agreement was included with the request for technical_advice following the execution of a service agreement p and a service group generally enter into an asset purchase agreement which generally requires p to acquire all the assets and properties tangible and intangible of and pertaining to or used in the business of a service group assume certain contracts and purchase equipment accounts_receivable cash inventory and other assets to be used by p or provided for a service group’s use in accordance with the terms of the service agreement p purchases only business equipment and those assets that are necessary to the tam-119246-98 performance of its administrative and office management services as provided in the service agreement under a service agreement p is responsible for providing a service group with offices and facilities equipment supplies certain support personnel and management and financial advisory services in addition to providing the facilities and offices p is responsible for all costs of repairs maintenance and improvements utility expenses normal janitorial services refuse disposal and all other costs and expenses reasonably incurred in conducting operations in the office p is specifically reimbursed for such costs additionally p is responsible for paying expenses associated with the facilities such as real or personal_property lease or sublease expenses taxes and insurance service group reimburses p for all operating_expenses p incurs in providing these services and facilities in return for the services provided p is paid a service fee by a service group although a service group contracts with p to provide administrative and support services consistent with state and federal laws p is prohibited by law from participating in the core component of its business - the provision of business services - which is the primary income producing activity of a service group a service group retains the sole authority to direct the business professional and ethical aspects of its business practice a service group is responsible for the hiring and firing of professionals and all issues related to the conduct of its business practice matters involving the internal agreements and finances of a service group including the distribution of professional service income among the individual professionals in a service group tax planning pension and investment planning and expenses relating to internal business matters remain the sole responsibility of a service group and the individual professionals under the service agreement p and a service group form a policy board which is responsible for developing management and administrative policies for the overall operation of the office the policy board consists of six members p and a service group each designate three members the policy board is responsible for decisions on capital improvements and expansions annual budgets advertising and other administrative type decisions the policy board coordinates the services that p provides and manages the contractual relationship between a service group and p but does not control or coordinate the provision of the service groups’ business services under the service agreement p also typically by the tenth day of each month acquires a service group’s outstanding accounts_receivable if after acquiring the receivables p later collects any amounts in excess of the amount_paid for the receivables or if it cannot collect the entire amount it paid for the receivables then p accounts for those differences by means of a rolling average computation that adjusts subsequent payments made to a service group for the acquiring of next month’s receivables the purpose of the rolling average computation is to credit a service group tam-119246-98 with all amounts collected on the receivables and to place the entire burden of uncollected accounts on a service group in general under the service agreement p is entitled to a management fee which is comprised of three components first p is reimbursed for certain specified expenses which are incurred by p in providing the services delineated under the service agreement second p receives a fee from a service group for the benefit of the use of the real and personal_property owned by p that is leased by a service group finally p receives a fee which in many but not all service agreements is based upon a percentage of net_income of a service group the relationship between each p subsidiary and each service group is set forth in a service agreement the service agreement expressly states that a service group and p intend that p will act and perform its services as an independent_contractor and not as a partner although the agreements between p and the service group expressly state that it is the intent of the parties to not form a partnership some of the promotional literature used by p contains references to partners and partnership however the promotional literature used by p does not reflect an agreement by the parties to form a partnership neither p nor a service group holds itself out to third parties as a partner in a partnership after a service agreement is signed an office retains the name of a service group moreover even though p employees interact with clients in the office the clients are not told that these individuals are p employees additionally p handles all collection actions such as client billing on behalf of a service group and in a service group name the p name does not appear in any correspondence with clients other companies etc in all correspondence a service group is listed as the provider of the business services moreover under the service agreement the individual professional remains the employee of a service group and a service group remains solely responsible for the compensation of the professionals for the services they render to the clients of a service group the professionals are paid_by a service group from the money received from p for the accounts_receivable p and a service group have and maintain separate books_and_records however consistent with the bookkeeping aspect of the service agreement an employee of p typically maintains a service group books_and_records law and analysis sec_761 of the internal_revenue_code provides that the term partnership includes a syndicate group pool joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on tam-119246-98 and which is not a corporation trust or estate sec_1_761-1 of the income_tax regulations as in effect for the tax years here under consideration provided that a joint undertaking merely to share expenses is not a partnership for example if two or more persons jointly construct a ditch merely to drain surface water from their properties they are not partners mere co-ownership_of_property that is maintained kept in repair and rented or leased does not constitute a partnership for example if an individual owner or tenants in common of farm property lease it to a farmer for a cash rental or a share of the crops they do not necessarily create a partnership tenants in common however may be partners if they actively carry on a trade business financial operation or venture and divide the profits thereof for example a partnership exists if co-owners of an apartment building lease space and in addition provide services to the occupants either directly or through an agent the determination of whether a partnership exists is to be made by considering whether in view of the parties’ actions the parties in good_faith and acting with a business_purpose intended to join together in the present conduct of the enterprise 337_us_733 1949_2_cb_5 a list of factors relevant to such a consideration is provided in 42_tc_1067 the factors provided in luna none of which are conclusive are the agreement of the parties and their conduct in executing its terms the contributions if any which each party had made to the venture the parties’ control_over income and capital and the right of each to make withdrawals whether each party was a principal and co-proprietor sharing a mutual proprietary interest in the net profits and having an obligation to share losses or whether one party was the agent or employee of the other receiving for his services contingent_compensation in the form of a percentage of income whether business was conducted in the joint names of the parties whether the parties filed federal partnership returns or otherwise represented to respondent or to persons with whom they dealt that they were joint venturers whether separate books of account were maintained for the venture and whether the parties exercised mutual control_over the assumed mutual responsibilities for the enterprise the determination of whether parties intended to join together in a partnership is a question of fact to be determined from testimony disclosed by their agreement considered as a whole and by their conduct in execution of its provisions 327_us_280 the best evidence of the intent of parties is any written document signed by the parties that defines their relationship the service agreement expressly states that the parties do not intend to create a tam-119246-98 partnership relationship and that p will perform its services as an independent_contractor there is no reference to a partnership anywhere in the service agreement or the purchase agreement the terms of the agreements are consistent with the intent to establish an independent_contractor principal relationship neither p nor a service group represents to third parties that the p-service group affiliation is a partnership arrangement the parties did not establish a joint name the parties did not file a federal partnership return or otherwise represent to the irs or to persons with whom they dealt that they were a joint_venture although p uses the words partner and partnership in its sales literature this does not reflect the intent of the parties to form a partnership under the service agreement p acting on behalf of a service group bills clients and collects the fees for professional services rendered by service group in the office and for all other professional and office services service group appointed p for the term of the agreement to be its true and lawful attorney-in-fact for the purposes specified in the agreement under the service agreement service group has complete control of and the responsibility for the hiring compensation supervision evaluation and termination of its professional employees service group is responsible for the payment of such professional employees’ salaries and wages payroll_taxes professional employee_benefits and all other taxes and charges applicable to them the facts presented indicate that p and service group did not intend to join together in a joint_venture although the parties had a contractual arrangement regarding the operation of the office p and service group each conducted a separate business activity with p providing services for service group as an independent_contractor in exchange for a fee paid_by service group the service group provided business services to the public in contrast p was in the business of providing administrative services to numerous service groups each party keeping its own books_and_records the business was presented to the public as an office owned by service group the parties did not hold themselves out to the government as a joint_venture there was no arrangement for a sharing of the profits and losses of the activity between p and service group the agreements between p and service group reflect the intent of the parties to not form a joint_venture therefore based upon an application of the standards set forth in culbertson and luna the relationship between p and service group was not a partnership for federal_income_tax purposes caveat s except as specifically ruled upon above no opinion is expressed or implied as to the federal tax consequences of the transaction described above under any other tam-119246-98 provision of the code a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
